COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


ANTONIO SHEPPARD WILLIAMS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1930-00-1                 JUDGE NELSON T. OVERTON
                                               JUNE 5, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                      Joseph A. Leafe, Judge

          Charles A. Johnson for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Antonio Sheppard Williams, appellant, was convicted of

distributing cocaine and possessing cocaine.   He appeals his

conviction for possessing cocaine and contends the court erred by

convicting him on this charge because the court failed to arraign

him on possession of cocaine.    For the following reasons, we

affirm appellant's conviction.

                                 Facts

     Investigator Jermal Davis received a call from a concerned

citizen regarding drug sales occurring at a certain location.

Davis and other police officers went to that location.     After

observing appellant "strolling," or walking around looking for

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
customers, Davis took off his police gear, recorded the serial

numbers of his money, and attempted to make a controlled buy.

Davis approached appellant, asked him for a "twenty" and gave

him two ten-dollar bills.   Appellant walked to the edge of a

building and reached into a shrub, then returned with a pink

baggie of cocaine, which he gave to Davis.

    Davis left the area and advised the other officers that he

had completed the buy.   Davis gave the officers a detailed

description of appellant.   Based on that description, the

officers went to the area and arrested appellant.   When they

handcuffed appellant, the police noticed that appellant had

three pink baggies in his hand that contained .294 grams of

cocaine.    The police found $276 in appellant's pocket, which

included the two ten-dollar bills Davis had used in the drug

purchase.

    Appellant was indicted for distributing cocaine and

possessing cocaine.   At the beginning of his trial, appellant

told the court he wanted a new attorney and complained that his

attorney was unprepared and had failed to consult with him.      The

court denied appellant's request.   The court then arraigned

appellant on the cocaine distribution indictment.   During

appellant's arraignment, appellant refused to answer the court's

questions, answered in a non-responsive manner, and continually

asked for a new attorney.   Rather than enter a plea, appellant

continued complaining about his attorney and claimed he was not

                                - 2 -
getting a fair trial.   After a lengthy exchange between the

judge and appellant, the judge noted that appellant was "not

being cooperative in the process because [he did not] want to go

forward."   The court entered a plea of not guilty of cocaine

distribution on appellant's behalf.     After this exchange was

concluded, the transcript does not reflect that appellant was

arraigned on the cocaine possession charge.    Appellant never

objected to the alleged oversight.

    During the trial, evidence was presented that supported the

distribution and possession charges.    During closing arguments,

the prosecutor and defense attorney referred to the additional

drugs found in appellant's possession.    After the court found

appellant guilty, the prosecutor sought to clarify that the

court found appellant guilty of both possession and

distribution.   The court said, "That is correct, both possession

and distribution."

    The conviction order entered on April 21, 2000 states that

appellant was charged with distribution of cocaine (2nd offense)

and possession of cocaine.   The order then states:

            Whereupon the defendant was arraigned and
            after none [sic] cooperation by the
            defendant, the Court entered pleas of Not
            Guilty to Distribution of Cocaine (2nd
            offense), as charged in Indictment #1 and
            Possession of Cocaine, as charged in
            Indictment #2, on behalf of defendant.




                                - 3 -
                              Discussion

    Although the trial transcript does not reflect that

appellant was arraigned on the possession charge, the conviction

order entered by the court indicates the contrary.   "A court of

record speaks only through its written orders."    Hill v. Hill,

227 Va. 569, 578, 318 S.E.2d 292, 297 (1984).   "Where a

defendant does not object to the accuracy of an order within 21

days after its entry, an appellate court may 'presume that the

order, as the final pronouncement on the subject, rather than a

transcript that may be flawed by omissions, accurately reflects

what transpired.'"   Kern v. Commonwealth, 2 Va. App. 84, 88, 341
S.E.2d 397, 400 (1986) (quoting Stamper v. Commonwealth, 220 Va.
260, 280-81, 257 S.E.2d 808, 822 (1979)).

    Appellant never challenged the validity of his conviction

order.   Therefore, we presume that appellant was arraigned on

the possession charge, and his claim to the contrary is without

merit.

    In addition, appellant never objected to the court's

alleged failure to arraign him, nor did appellant do anything to

bring this matter to the court's attention.   Appellant

understood he was being tried on the possession charge as well

as the distribution charge as evidenced by his own testimony

denying that he had the baggies of cocaine in his hand when he

was arrested by the police.    During closing argument,

appellant's attorney expressly argued that appellant was not

                                - 4 -
guilty of the possession charge.   Thereafter, the judge

explicitly stated that he found appellant guilty of both

distribution and possession.   Appellant did not object to that

statement, and did not object to the conviction order that

stated that he was arraigned on both charges.    Because appellant

failed to state any objection to the alleged error, the trial

court had no opportunity to resolve the issue.   Consequently,

there is no trial court ruling for this Court to review.

    Accordingly, Rule 5A:18 bars our consideration of this

question on appeal, assuming that the alleged error occurred.

Moreover, the record does not reflect any reason to invoke the

good cause or ends of justice exceptions to Rule 5A:18.

     For these reasons, appellant's conviction for possession of

cocaine is affirmed.

                                                           Affirmed.




                               - 5 -